  Case 16-26258         Doc 48     Filed 04/22/19 Entered 04/22/19 09:41:47              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-26258
         STACY D0RITY EDWARDS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/16/2016.

         2) The plan was confirmed on 10/13/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/03/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/21/2019.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-26258       Doc 48        Filed 04/22/19 Entered 04/22/19 09:41:47                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $47,696.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                    $47,696.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,742.16
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $2,170.44
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,912.60

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS LLC              Unsecured      3,116.83       3,116.83         3,116.83           0.00        0.00
AT&T                             Unsecured         269.88           NA               NA            0.00        0.00
BANK OF AMERICA                  Secured           420.00           NA            420.00        420.00       19.50
CAPITAL ONE AUTO FINANCE         Unsecured      4,026.93       8,054.60         9,504.60           0.00        0.00
CAPITAL ONE AUTO FINANCE         Secured       16,075.00     17,525.00        16,075.00      16,075.00    1,133.78
CAPITAL ONE BANK USA             Unsecured         406.00           NA               NA            0.00        0.00
CAPITAL ONE BANK USA             Unsecured      1,718.00       1,718.59         1,718.59           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         300.00        292.80           292.80           0.00        0.00
DIRECT TV                        Unsecured         175.00           NA               NA            0.00        0.00
HSN                              Unsecured         520.00        579.86           579.86           0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured     39,691.34     43,801.95        43,801.95            0.00        0.00
INTERNAL REVENUE SERVICE         Priority       4,400.84            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE         Priority       4,502.69            NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE         Priority       4,566.54     13,172.78        13,172.78            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         331.00        331.57           331.57           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         465.00        465.32           465.32           0.00        0.00
JPMORGAN CHASE BANK NATIONAL     Secured              NA       6,862.36             0.00           0.00        0.00
JPMORGAN CHASE BANK NATIONAL     Unsecured     37,777.13            NA               NA            0.00        0.00
JPMORGAN CHASE BANK NATIONAL     Secured       94,833.00    125,319.68              0.00           0.00        0.00
Mabt/Contfin                     Unsecured         585.00           NA               NA            0.00        0.00
MIDLAND FUNDING                  Unsecured         829.18        829.18           829.18           0.00        0.00
MOUNT HOPE CEMETARY              Unsecured           0.00           NA               NA            0.00        0.00
PAYDAY LOAN STORE                Unsecured      2,986.42       2,986.42         2,986.42           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured         116.85        116.85           116.85           0.00        0.00
T MOBILE                         Unsecured      1,500.00            NA               NA            0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured    244,993.00    250,850.20       250,850.20            0.00        0.00
VILLAGE OF BELLWOOD              Unsecured         100.00           NA               NA            0.00        0.00
WALMART/SAMS CLUB                Unsecured         829.00           NA               NA            0.00        0.00
WOLLEMI ACQUISITIONS LLC         Secured       18,125.00     22,595.48        22,595.48      22,595.48    1,539.64
WOLLEMI ACQUISITIONS LLC         Unsecured      5,393.34            NA               NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-26258         Doc 48      Filed 04/22/19 Entered 04/22/19 09:41:47                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $38,670.48         $38,670.48         $2,673.42
       All Other Secured                                    $420.00            $420.00            $19.50
 TOTAL SECURED:                                          $39,090.48         $39,090.48         $2,692.92

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                               $13,172.78                $0.00            $0.00
 TOTAL PRIORITY:                                         $13,172.78                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $314,594.17                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $5,912.60
         Disbursements to Creditors                            $41,783.40

TOTAL DISBURSEMENTS :                                                                      $47,696.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
